Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/099,826 filed on 11/17/20. Claims 1 - 15 has been examined.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3, 6, 14 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WLOCZYSIAK et al. (US 2018/0063031, Wloczysiak).

a first transfer circuit configured to transfer a signal of a first frequency band, the first frequency band including at least a part of a frequency region (please refer to Fig. 4; the overview of the invention; which shows multiple ports 417a; furthermore, please refer to Fig. 5 – 11; which shows multiple ports each port can be a different frequency region; specifically refer to description of Fig. 4 and 5; paragraphs 59 - 78); 
a second transfer circuit configured to transfer a signal of a second frequency band, the second frequency band including at least a part of a frequency region (please refer to Fig. 4; the overview of the invention; which shows multiple ports 417a; furthermore, please refer to Fig. 5 – 11; which shows multiple ports each port can be a different frequency region; specifically refer to description of Fig. 4 and 5; paragraphs 59 - 78); and 
a third transfer circuit configured to transfer a signal of a third frequency band, the third frequency band including at least a part of a frequency region (please refer to Fig. 4; the overview of the invention; which shows multiple ports 417a; furthermore, please refer to Fig. 5 – 11; which shows multiple ports each port can be a different frequency region; specifically refer to description of Fig. 4 and 5; paragraphs 59 - 78), 
wherein one of the second transfer circuit or the third transfer circuit is configured to transfer a wireless local area network (WLAN) signal (please refer to paragraph 78), 
the first transfer circuit includes a first filter having the first frequency band as a passband (as shown in Fig. 4 and specifically as shown in more details in Fig. 5, filter 513a, paragraph 77), 
the second transfer circuit includes a second filter having the second frequency band as a passband (as shown in Fig. 4 and specifically as shown in more details in Fig. 5, filter 513b, paragraph 77), 
as shown in Fig. 4 and specifically as shown in more details in Fig. 5, filter 513c, paragraph 77), and 
one of the first transfer circuit or the second transfer circuit further includes a band-stop filter having, as an attenuation band, at least a part of a frequency band in which a remaining one of the first transfer circuit or the second transfer circuit transfers a signal (as explained in Fig. 4 and Fig. 5; the switching network selects one or two ports and filters, the multiplexer can be configured to include a low pass filter that passes a frequency range that includes low band cellular frequencies, a bandpass filter that passes a frequency range that includes low band WLAN signals and mid-band and high-band cellular signals, and a high pass filter that passes a frequency range that includes high-band WLAN signals, paragraph 36,52,63). 
Even though none of the Fig. 4 – 11 does not teach each transfer circuits frequency bands in details. However, as mentioned in paragraph 47; (The frequency bands may be cellular frequency bands, such as UMTS (Universal Mobile Telecommunications System) frequency bands. For example, a first frequency band may be UMTS downlink or "Rx" Band 2, between 1930 megahertz (MHZ) and 1990 MHz, and a second frequency band may be UMTS downlink or "Rx" Band 5, between 869 MHz and 894 MHz. Other downlink frequency bands may be used, such as those described below in Table 1 or other non-UMTS frequency bands. The frequency bands may also include wireless local area network (WLAN) frequency bands, such as frequency bands that support IEEE 820.11 wireless communication standards. For example, a first WLAN frequency band may be the 2.4 GHz ISM band (industrial, scientific, and medical) that may be between 2.4 GHz and 2.4835 GHz and a second WLAN frequency band may be the 5 GHz ISM band that may be between 5.15 GHz and 5.825 GHz. Other WLAN frequency bands may be used as well). So, it can select one or more of the bands as mentioned above. 


Regarding claim 3, Wloczysiak teaches A radio frequency circuit, comprising: 
a first transfer circuit configured to transfer a signal of a first frequency band, the first frequency band including at least a part of a frequency region (please refer to Fig. 4; the overview of the invention; which shows multiple ports 417a; furthermore, please refer to Fig. 5 – 11; which shows multiple ports each port can be a different frequency region; specifically refer to description of Fig. 4 and 5; paragraphs 59 - 78); 
a second transfer circuit configured to transfer a signal of a second frequency band, the second frequency band including at least a part of a frequency region (please refer to Fig. 4; the overview of the invention; which shows multiple ports 417a; furthermore, please refer to Fig. 5 – 11; which shows multiple ports each port can be a different frequency region; specifically refer to description of Fig. 4 and 5; paragraphs 59 - 78); and 
a third transfer circuit configured to transfer a signal of a third frequency band, the third frequency band including at least a part of a frequency region (please refer to Fig. 4; the overview of the invention; which shows multiple ports 417a; furthermore, please refer to Fig. 5 – 11; which shows multiple ports each port can be a different frequency region; specifically refer to description of Fig. 4 and 5; paragraphs 59 - 78), 
wherein one of the second transfer circuit or the third transfer circuit is configured to transfer a wireless local area network (WLAN) signal (please refer to paragraph 78), 
as shown in Fig. 4 and specifically as shown in more details in Fig. 5, amplifier 514a, paragraph 77), 
the second transfer circuit includes a second transmission power amplifier configured to amplify a transmission signal of the second frequency band (as shown in Fig. 4 and specifically as shown in more details in Fig. 5, amplifier 514b, paragraph 77), and 
one of the first transfer circuit or the second transfer circuit further includes a band-stop filter having, as an attenuation band, at least a part of a frequency band in which a remaining one of the first transfer circuit or the second transfer circuit transfers a signal (as explained in Fig. 4 and Fig. 5; the switching network selects one or two ports and filters, the multiplexer can be configured to include a low pass filter that passes a frequency range that includes low band cellular frequencies, a bandpass filter that passes a frequency range that includes low band WLAN signals and mid-band and high-band cellular signals, and a high pass filter that passes a frequency range that includes high-band WLAN signals, paragraph 36,52,63). 
Even though none of the Fig. 4 – 11 does not teach each transfer circuits frequency bands in details. However, as mentioned in paragraph 47; (The frequency bands may be cellular frequency bands, such as UMTS (Universal Mobile Telecommunications System) frequency bands. For example, a first frequency band may be UMTS downlink or "Rx" Band 2, between 1930 megahertz (MHZ) and 1990 MHz, and a second frequency band may be UMTS downlink or "Rx" Band 5, between 869 MHz and 894 MHz. Other downlink frequency bands may be used, such as those described below in Table 1 or other non-UMTS frequency bands. The frequency bands may also include wireless local area network (WLAN) frequency bands, such as frequency bands that support IEEE 820.11 wireless communication standards. For example, a first WLAN frequency band may be the 2.4 GHz ISM band (industrial, scientific, and medical) that may be between 2.4 GHz and 2.4835 GHz and a second WLAN frequency band may be the 5 GHz ISM band that may be between 5.15 GHz and 5.825 GHz. Other WLAN frequency bands may be used as well). So, it can select one or more of the bands as mentioned above. 

Regarding claim 6, The radio frequency circuit of claim 1, further comprising:
an antenna connection terminal (as shown in Fig. 4 – 5, as 416 or 516, paragraph 59, 77),
wherein each of the first filter, the second filter, and the third filter is directly connected to the antenna connection terminal (please refer to Fig. 4 – 5 and wherein filter assembly and each different filters are connected directly with the connection terminal, paragraph 61, 77).

Regarding claim 14, A communication device, comprising: 
an antenna (Fig. 4 – 5, Antenna 140); 
a radio frequency (RF) signal processing circuit configured to process radio frequency signals transmitted and received by the antenna (transceiver 112, furthermore shown in Fig. 3; and mentioned as diversity signal in further description); and 
the radio frequency circuit of claim 1 configured to transfer the radio frequency signals between the antenna and the RF signal processing circuit (as mentioned above, and shown in Fig. 1 – 5, the received signals are processed, paragraph 36,52,63,77).

Regarding claim 15, the communication device substantially have same limitations as claim 14, thus the same rejection is applicable. 
Allowable Subject Matter
s 2, 4 – 5, 7 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.          The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kemmochi et al. (US 2009/0017772) teaches having multiband high-frequency circuit, multiband high-frequency circuit device and multiband communication apparatus. 

Mow et al. (US 2014/0087668) teaches methods and apparatus for performing coexistence testing for multi-antenna electronic devices. 

Lee et al. (US 2016/0380665) teaches coexistence over a shared band with dual antenna sharing.

McCarthy et al. (US 2015/0036656) teaches WALN and cellular shared antennas.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632